Citation Nr: 0930793	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for antral 
gastritis with duodenal irritability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from December 1953 to 
December 1955.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a decision of April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In May 2007 a Central 
Office hearing was held in front of the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claim file.  In July 2007 the claim was 
remanded for further development.  In part, the remand sought 
clarification regarding the Veteran's authorized 
representative as his son, an attorney, submitted a January 
2007 statement to the effect that he was the Veteran's 
representative and an unrevoked power of attorney that 
appointed Disabled American Veterans as his representative 
was also of record.  As noted, the hearing was subsequently 
held before the undersigned with the Veteran and his son 
present, but not a representative from Disabled American 
Veterans.  Notably, there are regulations that address the 
proper procedure for appointing a representative or attorney 
and revoking such representation.  See 38 C.F.R. §§ 20.603, 
20.604, 20.607 (2008).  The January 2007 letter from the 
Veteran's son does not meet the requirements for designation 
of an attorney as a representative.  See 38 C.F.R. § 20.603.  
Since Disabled American Veterans was the recognized 
representative of record and such representative was not 
revoked, their representation remains in effect.  Although 
Disabled American Veterans was not present during the hearing 
held, they were aware that the hearing took place and made no 
contentions of a due process violation in the July 2009 
Informal Hearing Presentation.  Furthermore, the Veteran 
testified that he was satisfied with his hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Veteran previously completed an authorization form that 
allowed VA to obtain treatment records from his 
gastroenterologist, Dr. L. L.  The Veteran noted two 
addresses on the form, one was an old address for the 
physician and the other was a new address.  The RO requested 
the private treatment records, but used the old address.  
Although the letter was not returned as undeliverable, the RO 
should send the request to the more recent address of record.  
As the Veteran primarily receives treatment for his gastritis 
from this physician, these records are critical as they are 
likely to contain evidence pertinent to the claim.  

The RO also requested records from the Veteran's primary 
physician, Dr. K. A., but a response was not received.  
Although the Veteran submitted 3 pages of records from this 
physician during the Central Office hearing, there may be 
additional relevant records that have not been associated 
with the claims file.  The RO should make a second attempt to 
obtain such records.  

As the Veteran did not submit any additional authorization 
forms, as requested in the Board's prior remand, the Board 
concludes there are no other sources of treatment from which 
to obtain records.

The Veteran is advised that if records are not provided by 
his physicians, it is ultimately his responsibility to submit 
them.  The duty to assist is not a one-way-street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), outlining the VCAA-mandated notice 
that is necessary in a claim for an increased rating.  The 
Veteran has not received Vazquez-complaint notice.  The RO 
will have the opportunity to provide such notice on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  Expedited 
handling is requested.)

1.  The RO must provide the Veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), including that to 
substantiate such claim, he must 
provide (or ask the Secretary to 
obtain): (1) Evidence of a worsening of 
the condition and its impact on 
employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the possible criteria 
that could be applied for a higher 
rating for antral gastritis with 
duodenal irritability  under all 
applicable diagnostic codes listed 
under 38 C.F.R. § 4.114; and (4) 
examples of the types of medical and 
lay evidence the Veteran may submit to 
support the increased rating claim.  
The Veteran must be afforded 
opportunity to respond.
2.  The RO should send the Veteran the 
release forms necessary to secure 
records of private physicians Dr. L. 
L., and Dr. K. A. (only if the current 
authorization are no longer valid)  He 
must complete and return the 
authorization forms.  In conjunction 
with this development the Veteran must 
be advised of the provisions of 38 
C.F.R. § 3.158 (a).  The RO should 
secure for association with the 
Veteran's claim file copies of complete 
clinical records from these treatment 
providers.

3.  If the records sought above are 
received, the RO should review them and 
arrange for any additional development 
suggested by the records.  Then the RO 
should readjudicate the Veteran's claim 
for an increased rating for antral 
gastritis with duodenal irritability.  
If the claim remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


